 



EXHIBIT 10.2
(RODMAN RENSHAW LOGO) [a12595a1259501.gif]

     
Rajesh Shrotriya, M.D.
  September 14, 2005
Chairman, CEO & President
   
Spectrum Pharmaceuticals, Inc.
   
157 Technology Drive
   
Irvine, CA 92618
   

Dear Dr. Shrotriya:
     The purpose of this letter agreement (the “Agreement”) is to set forth the
terms and conditions pursuant to which Rodman & Renshaw, LLC (“R&R”) shall
introduce Spectrum Pharmaceuticals, Inc. (the “Company”) to one or more
investors in connection with the proposed public offering (the “Offering”) of
securities (the “Securities”) of the Company which are registered on the
Company’s Form S-3 Shelf Registration Statement, File No. 333-121612, which was
declared effective by the Securities and Exchange Commission on January 24,
2005. The terms of such Offering and the Securities shall be mutually agreed
upon by the Company and the investor(s). R&R’s engagement under this Agreement
shall be non-exclusive. Unless the Company has prior knowledge of the existence
of such investors, the identities of the investors to which R&R introduces the
Company shall be proprietary information of R&R and shall not be divulged to
third parties by the Company, nor shall such information be used by the Company
outside the scope of R&R’s engagement as described herein.
     In consideration of the services rendered by R&R under this Agreement, the
Company agrees to pay R&R the following fees and other compensation:

  (a)   A cash fee payable immediately upon the closing of the Offering (which
may have more than one closing) and equal to 6% of the aggregate capital raised
from the investors introduced by R&R to the Company during the term of this
agreement in such portion of the Offering; provided, however, that in the event
that the Securities include warrants to purchase shares of the Company’s common
stock, the aggregate capital raised shall not include, and no fee shall be
payable in respect of, the exercise price of such warrants, whether or not
exercised.     (b)   1% reasonable accountable expense allowance payable only
upon the closing of the Offering, with a cap of $25,000.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of law principles.
Any dispute arising out of this Agreement shall be adjudicated in the courts of
the State of New York or in the federal courts sitting in the Southern District
of New York, and each of the parties hereto agrees that service of process upon
it by registered or certified mail at its address set forth herein shall be
deemed adequate and lawful. The Company shall indemnify R&R against any
liabilities arising under the Securities Act of 1933, as amended, attributable
to any information supplied or omitted to be supplied to any investor by the
Company pursuant to this Agreement, except any liabilities that arise from
(i) the gross negligence or willful misconduct of R&R or (ii) the distribution
by R&R of any information regarding the Company after such time as the Company
shall have notified R&R in writing that such information may be inaccurate or
misleading. In no event shall the Company be liable for any settlement entered
into without the Company’s prior written consent, such consent not to be
unreasonably withheld. The Company acknowledges and agrees that R&R is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of R&R hereunder, all of
which are hereby expressly waived.
     Other than the Confidentiality Agreement dated March 25, 2003 between the
parties, this Agreement constitutes the entire understanding and agreement
between the parties hereto with respect to its subject matter and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Agreement. This Agreement may be modified only in writing
signed by the party to be charged hereunder.
     This Agreement shall terminate thirty (30) days from the date of this
Agreement, unless extended in writing by both parties.
     If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.
[Signature page follows]
330 Madison Avenue, 27th Floor
New York, NY 10017

 



--------------------------------------------------------------------------------



 



              Agreed to and accepted as of the date first written above:        
 
            SPECTRUM PHARMACEUTICALS, INC.   RODMAN & RENSHAW, LLC
 
           
By:
  /s/ Rajesh C. Shrotriya   By:   /s/ John Borer
 
           
 
  Rajesh C. Shrotriya, M.D.       John Borer
 
           
Its:
  Chairman, CEO & President   Its:   President
 
           
 
           
Date:
  September 14, 2005   Date:   September 14, 2005
 
           

 